DETAILED ACTION

Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1, 2021 has been entered.
The claim amendment dated 11/17/2021 has been entered.  Claims 1-21, 23, 24, 26, 31 and 32 are canceled claims.  Claims 22, 27, 35 and 36 were amended.  Claims 54-67 are new.  Claims 22, 25, 27-30, and 33-67 are pending.
The previous rejection of claims 27, 35, and 36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendment dated 11/17/2021.
The rejection of claims 22, 25, 27-30, 32-36, and 50-52 under 35 U.S.C. 102(a)(1) as being anticipated by Eum et al. (WO 2016/105141 A2) and under 35 U.S.C. 102(a)(2) as being anticipated by Eum et al. (WO 2016/105141) or patent family equivalent (US 2018/0053900 A1). (Note:  Citations were directed to English language document US 2018/0053900 A1) is withdrawn due to the amendment dated 11/17/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 25, 27-30, and 33-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 22 and 55 each recite occurrences of “in each case” and it is unclear what encompasses “each case”.  The language is considered vague and indefinite.  Clarification and/or correction are required.
Claim 27 comprises groups with an X variable, but it is unclear if the X is defined the same as the X groups recited in parent claim 22 in which X is only depicted with regard to the spirobifluorene ring structure.  Clarification and/or correction with regard to the definition of the recited claim 27 groups is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 54 and 58 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 54 and 58 recite specific L1 groups, but the groups include some that appear to be excluded in parent claim 22.  For example, at least L1-95, L1-96, L1-97, L1-101, L1-101, L1-102 include a phenylene bond with meta- or para-bonding present in excluded L1-3 and L1-4 of claim 22.  Claim 58 recites groups L1-1 to L1-4, L1-9 and L1-11 that are expressly excluded from claim 22.  Not all of the linking groups of claims 54 and 58 appear to be within the scope of compounds defined in parent claim 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 25, 27-30, 33-36, 38, 40, 42, 44, 46, 48, 50-58, 60, 62, 64, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Eum et al. (WO 2016/105141 A2) or patent family equivalent (US 2018/0053900 A1). (Note:  Citations below are direct to English language document US 2018/0053900 A1).


    PNG
    media_image1.png
    321
    402
    media_image1.png
    Greyscale
.
The Ra and Rb may join such that a spirobifluorene structure is present (see fluorene groups of compounds on page 21).  Bonding to the adjacent phenylene may be at any location of the fluorene ring including the instant L1 bonding location.  The linking biphenylene or terphenylene of Formulas 3 and 4, respectively, may be of any bonding configuration and the linking groups are not limited to the excluded L1-3, L1-4, L1-9 or L1-11 of instant claim 22 (for example, a terphenylene could be comprised of only para- bonding and a biphenylene could have at least one ortho- bond at a terminal end).   The Z1 to Z5 ring of Formula 3 or Formula 4 may be a pyrimidine or a pyridine (see par. 29).  
	Regarding claim 25, the spirobifluorene group of Formulas 3 or 4 does not comprise any nitrogen corresponding to instant X.
	Regarding claims 27-29, Eum et al. teaches at least groups C-1, C-3, C-6 (see all of par. 29).
any bonding configuration and is not limited to the excluded L1-3 or L1-4 of instant claim 22 (for example, a  biphenylene could have at least one ortho- bond at a terminal end).   Regarding claims 30 and 57, a biphenylene group has 12 ring atoms.
	Regarding claim 58, the Eum Formulas 2 to 4 have a phenylene, biphenylene or terphenylene linkage (see par. 26).
	Regarding claims 33-36 and 55, Formulas 3 or 4 may comprise a single pyridine or a pyrimidine group (see par. 26-29).
Regarding claims 38 and 60, the formula 1 compounds may be used in combination with another material such as a light emitting dopant (see par. 62), which may be a phosphorescent emitter (see par. 268). 
Regarding claims 40, and 42, the compounds of Eum et al. formula 1 are contained in a solvent at the end of the synthesis process (see par. 264).  Additionally, the layers may be made by a solution coating method (see par. 65).
	Regarding claims 44 and 62, a process of forming compounds of general formula 1 may include a coupling reaction (see scheme process shown in par. 250).
Regarding claims 46, 48, 64, and 66 the compounds of formula 1 are used in an organic electroluminescent device (see par. 18).
Regarding claims 50-52, the spirobifluorene group disclosed by Eum for a Formula 3 or Formula 4 may be unsubstituted (see par. 7-10 and groups shown on page 21).
	Regarding claim 53, the compound may be part of a device layer between the light emitting layer and the cathode (see par. 59-61). Furthermore, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 229 (CCPA 1971).
Regarding claim 54, the linking biphenylene or terphenylene of Formulas 3 and 4, respectively, may be of any bonding configuration and are not limited to the excluded L1-3, L1-4, L1-9 or L1-11 of instant claim 22 (for example, a terphenylene could be comprised of only para- bonding and a biphenylene could have at least one ortho- bond at a terminal end).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed compounds according to Eum et al. formula 1 including formulas 2, 3, or 4, respectively, and also to have formed a composition, formulation, synthesis method, or device as discussed above, because Eum et al. discloses compounds within the formula 1 definition may be part of a composition, formulation, synthesis method or a device as also required by the instant claims.  One would expect to achieve compounds, a composition, formulation, synthesis method or device utilizing the specific compounds of general formula 1 within the disclosure of Eum et al. with a predictable result and a reasonable expectation of success.

Claims 37, 39, 41, 43, 45, 47, 49, 59, 61, 63, 65, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Eum et al. (WO 2016/105141 A2) or patent family equivalent (US 2018/0053900 A1; citations below are direct to English language document US 2018/0053900 A1) in view of Parham et al. (US 2012/0223276).
Eum et al. is relied upon as set forth above for the rejection of claims 22 and 55.

Regarding instant claim 37 and “An oligomer, polymer, or dendrimer comprising one or more compounds of claim 22” (or similarly with respect to claim 59 dependent upon claim 55),  primary reference Eum et al. does not expressly teach that the material of Formula 1 (see par. 7), which may be part of host material (see par. 61-62), may be bonded as part of an oligomer, polymer or dendrimer compound structure.  In analogous art, Parham ‘276 teaches a heterocyclic material used as a matrix material in an organic electroluminescent device may be bonded to a polymer, oligomer or dendrimer structure (see Parham-‘276, par. 76-79).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a polymer, dendrimer or oligomer structure using Formula 1 compounds as described by Eum et al., because one would expect a polymer, oligomer, or dendrimer bonded to the Formula I compound(s) to result in similarly useful as matrix (host) material for an organic electroluminescent device as material in the form of polymeric, oligomeric or dentrimeric matrix material as taught by Parham ‘276.  One would expect to achieve functional polymers, oligomers or dendrimers bonded to a Formula 1 compound as disclosed within the prior art references with a predictable result and a reasonable expectation of success.
Regarding an EL device, Eum et al. clearly teaches the compounds are for at least one organic layer of an organic electroluminescent device (see par. 18).
Regarding claims 39 and 61, the Eum et al. formula 1 compounds may be used in combination with another material such as a light emitting dopant (see par. 62), which may be a phosphorescent emitter (see par. 268). 

	Regarding claims 45 and 63, a process of forming compounds of Eum et al. general formula 1 may include a coupling reaction (see scheme process shown in par. 250).
	Regarding claims 47, 49, 65, and 67, the Eum et al. compounds of formula 1 are used in an organic electroluminescent device (see par. 18).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed material of Eum et al. formula 1 modified by Parham et al. for a composition, formulation, synthesis method, or device as discussed above, because Eum et al. discloses compounds within formula 1 may be part of a composition, formulation, synthesis method or a device as also required by the instant claims.  One would expect to achieve a composition, formulation, synthesis method or device utilizing the specific compounds of general formula 1 within the disclosure of Eum et al. modified by Parham et al. with a predictable result and a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed November 17, 2021 have been fully considered but they are not persuasive. 
Applicant appears to argue the claims have been amended such that example compounds of Eum are no longer recited in the claims.  In response, the office submits that Eum general formula 1 continues to include compounds as recited in the claims within the defined Eum .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Thiery et al., J. Phys. Chem. C, (2015), Vol. 199, pages 5790-5805 teaches spirobifluorene derivatives with a pyridine substituent group.   The reference is considered relevant to the state of the art in the field of the endeavor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAWN L GARRETT/Primary Examiner, Art Unit 1786